Exhibit 10.6

CAPSTAR FINANCIAL HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is entered into by and
between CapStar Financial Holdings, Inc., a Tennessee corporation (the
“Company”), and Christopher Tietz (the “Participant”) on December 28, 2018.

W I T N E S S E T H:

1.    Grant of Restricted Stock. The Company hereby grants (the “Grant”) to the
Participant, subject to the terms and conditions herein set forth, 13,800 shares
of its common stock (each a “Share” and collectively, the “Restricted Stock”).

2.    Terms and Conditions. It is understood and agreed that the Shares are
granted to the Participant and this Agreement entered into pursuant to the
CapStar Financial Holdings, Inc. Stock Incentive Plan (the “Plan”) and are
subject to and limited by the provisions of the Plan the following terms and
conditions:

(a)    Restrictions. Until the restrictions contained herein and in the Plan
have lapsed as to all or a portion of the Shares specified in such restriction,
the Shares shall not be sold, transferred or otherwise disposed of and shall not
be pledged, assigned or otherwise hypothecated or encumbered, nor shall they be
delivered to the Participant. The term “vest” as used in this Agreement means
the lapsing of the restrictions contained in this Agreement or the Plan with
respect to the Shares or a specified portion of the Shares.

(b)    Purchase Price. The purchase price payable by the Participant for the
Shares shall be Zero Dollars ($0.00) per Share, payable in full in cash upon
Grant.

(c)    Vesting. The Shares shall vest as follows, provided the Participant is
then, and since the date of the Grant has continuously been, employed by the
Company or a Subsidiary.

The Shares of Restricted Stack shall be fully vested on December 28, 2018.

(d)    Change in Control. Notwithstanding the terms of the Plan, a Change in
Control will not be deemed to occur unless and until the Board takes action to
confirm that an event or transaction that is described as a Change in Control
under the Plan has resulted in an actual change in control of the Company, as
determined by the Board in its sole discretion. If the Board deems a Change in
Control Event to have occurred, the Participant’s rights to unvested Shares of
Restricted Stock will be determined by the Committee in accordance with terms of
the Plan.

(e)    Effect of a Termination of Employment.

(1)    Except as provided in subsection (2) below, if the Participant’s
employment with the Company is terminated for any reason other than a Change in
Control prior to the vesting of any Shares then held by the Participant, such
Shares shall thereupon be forfeited immediately by the Participant and returned
to the Company.

 

1



--------------------------------------------------------------------------------

(2)    The Committee may determine, in its sole discretion, if the Participant’s
employment with the Company is terminated other than for Cause, that some or all
of the Shares of Restricted Stock granted pursuant to this Agreement that have
not been previously forfeited shall immediately vest.

(3)    The Participant hereby (i) irrevocably authorizes the Company to take
such actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such Shares that are unvested and forfeited hereunder,
and (ii) agrees to sign such documents and take such actions as the Company may
reasonably request to accomplish the transfer or forfeiture of any unvested
Shares that are forfeited hereunder.

3.    Compliance with Laws and Regulations. This Agreement and the obligations
of the Company hereunder shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

4.    Legend. Certificates representing unvested Shares, if any, shall be held
by the Company, and any such certificate (and, to the extent determined by the
Company, any other evidence of ownership of unvested Shares) shall contain the
following legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF A
RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND CAPSTAR
FINANCIAL HOLDINGS, INC., COPIES OF WHICH ARE ON FILE IN THE OFFICES OF CAPSTAR
FINANCIAL HOLDINGS, INC.

As soon as practicable following the vesting of any such Shares the Company
shall any such certificate or certificates covering such Shares for a
certificate that does not contain the aforesaid legend, subject to the payment
of any withholding taxes due in connection with such vesting, and deliver to the
undersigned. The Company may, at its election, hold unvested Shares in book
entry form.

5.    Withholding. Upon the vesting of any Shares of Restricted Stock, the
Company shall withhold an amount sufficient to satisfy any federal, state and
local tax withholding requirements in the form of Shares of Stock, unless the
Participant makes alternate withholding arrangements with the Company. The
Company shall withhold a number of Shares that is sufficient to cover the
minimum required tax withholdings due on vesting, based on the Fair Market Value
of Stock upon the date that Restricted Stock becomes vested.

6.    Participant Bound by Plan. The Grant is subject to and the Participant
agrees to be bound by all of the terms and provisions of the Plan. The terms
that are defined in the Plan shall have the same meanings when used herein,
except where the context clearly requires otherwise. A copy of the Plan is
attached hereto and made a part hereof as if fully set out herein.

 

2



--------------------------------------------------------------------------------

7.    General. This Agreement shall be construed and interpreted according to
the laws of the State of Tennessee. The foregoing contains the entire and only
agreement between the parties respecting the subject matter hereof, and any
representation, promise, or condition in connection therewith not incorporated
herein shall not be binding upon either party. The headings of the various
sections of this Agreement are for convenience of reference only, and shall not
modify, define, limit or expand the express provisions of this Agreement. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company.

8.    Acknowledgment. Participant acknowledges receipt of a copy of the Plan, a
copy of which is attached hereto, and represents that Participant is familiar
with the terms and provisions thereof. Participant agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Committee on any
questions arising under the Plan.

[Execution Page follows]

 

3



--------------------------------------------------------------------------------

EXECUTION PAGE

IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed by a duly
authorized officer of the Company and the Participant has executed this
Agreement, in each case as of the date first written above.

 

CAPSTAR FINANCIAL HOLDINGS, INC. By:  

/s/ Robert B. Anderson

Name:   Robert B. Anderson Title:  

Chief Financial Officer and

Chief Administrative Officer

PARTICIPANT: By:  

/s/ Christopher Tietz

Name:   Christopher Tietz Title:   Chief Credit Officer, CapStar Bank

 

4